Citation Nr: 0316208	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right lower leg, Muscle Group XI, 
currently rated as 30 percent disabling.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from February 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision.  This decision denied 
an increased evaluation for residuals of a gunshot wound to 
the right leg (rated 30 percent), and granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from February 1995.

The veteran claims, in effect, that a separate rating should 
have been (and should be) awarded for a wound of the right 
thigh.  This claim is referred to the RO for appropriate 
action.  See pp. 9, 10 of this decision.


FINDINGS OF FACT

1.  Residuals of a gunshot wound involving the right lower 
leg are manifested primarily by severe injury of the 
gastrocnemius muscles.

2.  The veteran's PTSD was manifested primarily by nightmares 
and flashbacks of experiences in Vietnam, irritability, poor 
recent memory, and avoidance prior to December 4, 2002, that 
produced no more than definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

3.  As of December 4, 2002, the veteran's PTSD symptoms have 
been manifested primarily by nightmares and flashbacks of 
experiences in Vietnam, depression, irritability, avoidance, 
mild impairment of attention and concentration, inconsistent 
long and short-term recall, panic attacks, and suicidal and 
homicidal ideations that produce no more than considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the right lower leg, Muscle 
Group XI, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5311, 
effective prior to or as of July 3, 1997.

2.  The criteria for a rating in excess of 30 percent for 
PTSD, effective prior to December 4, 2002, are not met; the 
criteria for a higher rating of 50 percent for PTSD, 
effective from December 4, 2002, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996, 4.130, Code 9411, effective as of 
November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased evaluations for residuals of a gunshot 
wound of the right lower leg and an increased evaluation for 
PTSD, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the claimed disorders.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  The 
veteran's representative has been given the opportunity to 
submit written argument.  The representative argues that VA 
should make an attempt to obtain additional clinical records 
regarding the veteran's treatment in service in order to 
determine whether an additional Muscle Group was affected by 
the gunshot wound to the right leg.  Such records are not 
needed because the veteran has undergone various evaluations 
of his right leg disability since separation from service and 
the reports of those evaluations do not indicate injury to a 
Muscle Group other than Muscle Group XI.  In a September 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Increased Evaluation for Residuals of a Gunshot Wound to 
the Right Lower Leg

A.  Factual Background

The veteran had active service from August 1967 to April 
1969.

Service medical records reveal that the veteran was injured 
on August 20, 1968, in the Republic of Vietnam, sustaining 
gunshot wounds of both lower extremities with a fracture of 
the right tibia.  A delayed primary closure of the wounds was 
performed on August 25, 1968, with excellent results.  He was 
also placed in a long leg cast on the right leg.

The veteran underwent a VA examination in June 1969.  The 
diagnosis was residuals of a gunshot wound of the right leg 
with healed fracture of the tibia and retained foreign 
bodies.

A July 1969 RO rating decision granted service connection for 
residuals of a gunshot wound of the right leg, Muscle Group 
XI.  A 30 percent evaluation was assigned for this condition, 
effective from April 1969.  The 30 percent rating has 
remained unchanged since then.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions, including right 
leg and psychiatric problems, from 1995 to 2002.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of this 
decision.

The veteran underwent a VA orthopedic examination in June 
1995.  The diagnoses were chronic bilateral lower extremity 
pain secondary to retained shrapnel in the soft tissues of 
the thighs and legs, leg length discrepancy with shortening 
of the right lower extremity subsequent to an old right tibia 
shaft fracture due to penetrating gunshot wound during the 
Vietnam war, and post-traumatic degenerative joint disease of 
the knees.

The veteran underwent a VA muscle examination in June 1995.  
There was no visible angulation deformity or palpable false 
motion of any long bone present in the right lower extremity.  

The veteran underwent a VA examination in December 2002.  
There was a well-healed scar on the posterior aspect of the 
right leg with loss of muscle mass in the gastrocnemius 
muscles with discoloration.  There was an approximately 6.0 
centimeters anterior scar of the middle third of the right 
leg.  The scar was nontender and mobile.  There was 
approximately 2.0 centimeters atrophy of the right thigh as 
compared to the left.  The diagnosis was advance 
tricompartmental degenerative joint disease of the right knee 
with limitation of motion.

A review of the record reveals that service connection is in 
effect for degenerative arthritis of the left hip with total 
hip replacement, rated 50 percent; residuals of a gunshot 
wound of the right leg, rated 30 percent; residuals of a 
gunshot wound of the left leg, rated 30 percent; PTSD, rated 
30 percent; 1 and 1/4 inches shortening of the right lower 
extremity, rated 10 percent; degenerative changes of the left 
knee, rated 10 percent; degenerative changes of the right 
knee, rated 10 percent; and lumbar muscular pain, a gunshot 
wound scar of the right leg, and a gunshot wound scar of the 
left leg, each rated zero percent.  The combined rating for 
the service-connected disabilities is 90 percent.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A review of the veteran's medical history reveals that the 
veteran sustained a gunshot wound to the right lower leg, 
Muscle Group XI, and sustained a fracture of the tibia.  A 
zero percent rating is warranted for slight injury to Muscle 
Group XI, a 10 percent evaluation is warranted for moderate 
injury to Muscle Group XI, a 20 percent evaluation is 
warranted for moderately severe injury to Muscle Group XI, 
and a 30 percent evaluation requires severe injury.  
38 C.F.R. § 4.73, Code 5311, effective prior to and as of 
July 3, 1997.

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56, 
effective as of July 3, 1997.

A slight injury is a simple wound of muscle without 
debridement, infection or effects of laceration.  Objective 
findings consist of slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  A 
moderate injury is a through and through or deep penetrating 
wound of relatively short track by single bullet or small 
shell or fragment.  Objective findings are entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56, effective prior to July 3, 
1997.

In this case, the evidence indicates that the veteran has 
right leg shortening, arthritis of the right knee, and 
scarring of the right leg.  Separate evaluations for those 
conditions have been assigned and they may not be again 
considered in the evaluation of the right lower leg muscle 
injury.  38 C.F.R. § 4.14 (2002).

In this case, the evidence reveals that the residuals of a 
gunshot wound to the right leg are manifested primarily by 
severe injury to the gastrocnemius muscles, Muscle Group XI, 
that supports the assignment of the maximum schedular rating 
for this muscle injury under diagnostic code 5311, effective 
prior to or as of July 3, 1997.  

The evidence does not show that there was severe injury to 2 
muscle groups affecting the motion of a single joint to 
support an evaluation based on ankylosis of such joint under 
the criteria of 38 C.F.R. § 4.55(b), effective prior to July 
3, 1997.  It is argued that a 40 percent rating should be 
assigned under Diagnostic Code 5313.  If the veteran has a 
muscle injury in the right thigh, it should be separately 
rated as it is in a different anatomical region than the 
right calf injury.  38 C.F.R. § 4.55(b), (f).  The Board 
notes that there is x-ray evidence of retained fragments in 
the right thigh, and a scar was reported there on the June 
1969 VA examination.  The question of a separate rating for a 
right thigh wound has been referred to the RO.

In the December 2002 supplemental statement of the case, the 
RO noted that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002). 
Therefore, the RO did not refer the case to the VA Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  Nor does the Board find 
circumstances in this case, such as marked interference with 
employment or need for hospitalization due to the residuals 
of a gunshot wound of the right lower leg, Muscle Group XI, 
to remand this case to the RO for referral to the VA Director 
of Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

The preponderance of the evidence is against the claim for an 
increased evaluation for residuals of a gunshot wound of the 
right lower leg, Muscle Group XI, and the claim is denied.

II.  Increased Evaluation for PTSD, Initially assigned a 
30 Percent Rating, Effective from February 1995

A.  Factual Background

The veteran underwent a VA psychiatric examination in June 
1995.  He was oriented in 3 spheres.  Recent memory was poor.  
There were no disordered perceptions.  There were no suicidal 
ideas or threats to himself or others.  The diagnosis was 
PTSD.  The Axis V diagnosis or global assessment of 
functioning (GAF) was 55.

A VA report of the veteran's treatment in October 2001 notes 
that he had flashbacks and nightmares, and avoidance.  The 
Axis I diagnosis was PTSD.  The GAF was 65.

A VA report of the veteran's treatment in December 2001 notes 
that he had abnormal recent memory.  The Axis I diagnosis was 
PTSD.  The GAF was 65.

A VA report of the veteran's treatment in August 2002 
indicates he had abnormal recent memory.  The Axis I 
diagnosis was PTSD.  The GAF was 65.

A VA report of the veteran's treatment in October 2002 
indicates he had abnormal recent memory.  The Axis I 
diagnosis was PTSD.  The GAF was 65.

The veteran underwent a VA psychiatric examination on 
December 4, 2002.  It was noted that he saw a private 
psychiatrist in 1998 after an altercation with co-workers at 
his job.  He reportedly was in treatment for about 6 months 
and was told by the psychiatrist not to return to his job for 
about 2 months.  He reported being recently promoted at work 
and then demoted because he could not concentrate.  He 
reported few recreational activities, aside from fishing once 
or twice a month, and noted a distant relationship from his 
wife.  He was casually dressed, somewhat disheveled man who 
was alert and oriented in all spheres.  His speech was 
spontaneous, relevant, and at normal rate and rhythm.  His 
mood was dysphoric with constricted and primarily negative 
affect.  His thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  Long and short-term recall was 
inconsistent; and attention and concentration were mildly 
impaired.  He admitted to passive suicidal ideation with no 
intent or plan.  He also admitted to homicidal ideation 
related to an episode of rage in the past without intent or 
plan.  He described apparent panic attacks when waking from 
nightmares.  He denied rituals or obsessive thought that 
interfered with functioning.  He noted lack of control of his 
temper with impulsive aggressive behavior and subsequent 
depressed mood as previously noted.  The assessment was PTSD 
and the Axis V diagnosis was 45 reflecting physical 
confrontations with motorists, episodes of rage, insomnia, 
nightmares, flashbacks, persistently depressed mood with 
passive suicidal ideation, frequent conflict with wife and 
children, and social isolation

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fender son v. West, 12 Vet. 
App. 119 (1999).

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent


The reports of the veteran's VA psychiatric examination in 
June 1995 and the VA reports of his treatment prior to 
December 4, 2002, reveal that his PTSD was manifested 
primarily by nightmares and flashbacks of experiences in 
Vietnam, irritability, poor recent memory, and avoidance that 
produced no more than definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  His GAF's scores were 
from 55 to 65 during this period.

A GAF of 1 to 10 indicates persistent danger of severely 
hurting self or others or persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death, a GAF of 11 to 20 indicates some danger 
of hurting self or others or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication.  A GAF of 31 to 40 indicates 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A GAF of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  GAF's are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).

In view of the above, the Board finds that the veteran's PTSD 
symptoms prior to December 4, 2002 support no more than a 
30 percent evaluation under diagnostic code 9411, effective 
prior to or as of November 7, 1996.

The report of his VA psychiatric examination on December 4, 
2002, however, reveals that his PTSD symptoms included 
nightmares and flashbacks of experiences in Vietnam, 
depression, irritability, avoidance, mild impairment of 
attention and concentration, inconsistent long and short-term 
recall, panic attacks, and suicidal and homicidal ideations 
that produced considerable social and industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity.  His GAF score at this 
examination was 45, and the Board finds that this evidence 
supports the assignment of a 50 percent evaluation for the 
PTSD, effective from December 4, 2002, under the provisions 
of diagnostic code 9411, effective prior to or as of November 
7, 1996.  The evidence, however, does not show PTSD symptoms 
that produce more than considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity to support a rating in excess of 
50 percent under diagnostic code 9411, effective prior to or 
as of November 7, 1996.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent or a "staged rating" for 
PTSD at any time prior to December 4, 2002, and the claim is 
denied to this extent.  Fenderson, 12 Vet. App. 119.  The 
Board also finds that the evidence supports the assignment of 
a higher rating of 50 percent for the PTSD, effective from 
December 4, 2002, and the claim is granted to this extent.  
The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent or a "staged rating" for the 
PTSD at any time from December 4, 2002.  

The benefit of the doubt doctrine is not for application with 
regard to the claims for an increased evaluation for 
residuals of a gunshot wound to the right lower leg, Muscle 
Group XI, for a rating in excess of 30 percent for PTSD prior 
to December 4, 2002, and a rating in excess of 50 percent for 
PTSD from December 4, 2002, because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased evaluation for residuals of a gunshot wound to 
the right lower leg, Muscle Group XI, is denied.

A rating in excess of 30 percent for PTSD, effective prior to 
December 4, 2002, is denied.

A higher rating of 50 percent for PTSD, effective as of 
December 4, 2002, is granted subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

